Title: From Thomas Jefferson to Angelica Church, 11 January 1798
From: Jefferson, Thomas
To: Church, Angelica


          
            Dear Madam
            Philadelphia Jan. 11. 1798.
          
          Your favor of July 6. was to have found me here: but I had departed before it reached this. it followed me home, & of necessity the enquiries after our friend Madame de Corny were obliged to await mrs Monroe’s arrival at her own house. this was delayed longer than was expected; so that by the time I could make the enquiries, I was looking again to my return to Philadelphia. this must apologize for the delay which has taken place.Mrs. Monroe tells me that Made. de Corny was at one time in extreme distress, her revenue being in rents, & these paid in assignats worth nothing. since their abolition however she recieves her rents in cash, & is now entirely at her ease. she lives in hired lodgings, furnished by herself, & every thing about her as nice as you know she always had. she visited mrs Monroe familiarly and freely in a family way, but would never dine when she had company, nor remain if company came. she speaks seriously sometimes of a purpose to come to America; but she surely mistakes a wish for a purpose. you & I know her constitution too well, her horror of the sea, to believe she could pass or attempt the Atlantic. Mrs. Monroe could not give me her address, so as to enable me to write to her. in all events it is a great consolation that her situation is easy.
          We have here a Mr. Niemcewitz, a Polish gentleman, who was with us at Paris while Mrs. Cosway was there, & who was of her society in London the last summer. he mentions the loss of her daughter, the gloom into which that & other circumstances have thrown her, that it has taken the hue of religion, that she is solely devoted to religious exercises, & the superintendance of a school she has instituted for Catholic children. but that she still speaks of her friends here with tenderness & desire. our letters have been rare. but they have let me see that her gaiety was gone, & her mind entirely placed on a world to come.
          I have recieved from my young friend Catharine a letter which gratifies me much, as it proves that our friendly impressions have not grown out of her memory. I am indebted to her too, for an acquaintance with your son, whose connections suffice to raise the strongest prepossessions in his favor. be so good as to present my respects to mr Church I hope he will find the state of society different in New York from what it is in this place. party animosities here have raised a wall of separation between those who differ in political sentiments. they must love misery indeed, who would, at the sight of an honest man, feel the torment of hatred & aversion rather than the benign spasms of benevolence and  esteem. accept assurances of the unalterable attachment of, my dear Madam, your sincere and affectionate friend & servant
          
            Th: Jefferson
          
        